MEMORANDUM**
California state prisoner Kelvin X. Singleton appeals pro se the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, McGuckin v. Smith 974 F.2d 1050, 1059 (9th Cir.1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997), and we affirm.
The district court properly granted summary judgment because Singleton failed to raise a genuine issue of material fact as to whether any of the defendants purposefully ignored or failed to respond to his medical needs. See id. at 1060.
We also conclude that the district court did not abuse its discretion by denying Singleton’s motion for appointment of an expert witness because a medical expert witness would not have helped determine whether defendants acted with a culpable state of mind. See Students of Cal. Sch. for the Blind v. Honig, 736 F.2d 538, 549 (9th Cir.1984), vacated on other grounds, 471 U.S. 148, 105 S.Ct. 1820, 85 L.Ed.2d 114 (1985) (reviewing district court’s decision to appoint an expert witness for abuse of discretion). Furthermore, the district court did not abuse its discretion by denying appointment of counsel because Brown failed to demonstrate exceptional circumstances. See Rand v. Rowland, 113 F.3d 1520,1525 (9th Cir.1997).
Singleton’s motion to file an oversized brief is GRANTED; the Clerk shall file the reply brief received on April 22, 2003.
Singleton’s motion to file supplemental excerpts is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.